Citation Nr: 1417157	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  09-12 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether an overpayment of VA death pension benefits in the amount of $7,707.00 was properly created.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Nilon, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c).  

The Veteran served on active duty from July 1945 to October 1946.  The Veteran died in July 1990; the present appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an administrative decision issued in August 2008 by the Department of Veterans Affairs (VA) Pension Maintenance Center (PMC) in St. Paul, Minnesota, that determined an overpayment of $7,707.00 had been created in the appellant's death pension benefits.  Because the appellant requested review by a Decision Review Officer, jurisdiction of the issue was transferred to the Regional Office (RO) in Lincoln, Nebraska, the appellant's home state.  

The appellant asserts on appeal that the debt was not properly created; the separate issue of entitlement to waiver of overpayment was addressed in a June 2009 decision by the Committee on Waivers and Compromises (COWC) in St. Paul that granted a waiver of $6,000.00 in the appellant's debt but refused waiver of the remaining $1,707.00.  The appellant did not appeal the COWC's decision.  The issue of entitlement to waiver of recovery of the overpayment is accordingly not on appeal before the Board and will not be addressed below.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.





REMAND

The Board is required to make a determination of the adequacy of the record, and if it finds the record is inadequate remand is necessary.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).  In this case, the Board finds that the record associated with the claims file, to include Virtual VA and the Veterans Benefit Management System (VBMS), is inadequate for appellate review.

As currently constituted, it is not clear from the record how the specific amount of the overpayment at issue was calculated.  In this regard, it is observed that in March 2009, a representative from the RO noted that she had tried to "crunch the numbers" to justify the Income for VA Purposes (IVAP) shown on the pertinent award (Aug. 22, 2008 VA Form 21-8947) and from which the overpayment was apparently calculated, but was unable to do so without access to the IVM file.  It does not appear that the RO obtained or considered the IVM file when the SSOC was issued in April 2009.  

The Board concludes that documents essential to appellate review may be located in the appellant's IVM file.  Accordingly, the case is REMANDED for the following action:

1.  The AOJ must obtain and review the appellant's IVM file.  The AOJ should also perform any additional development warranted.

2.   Then, the AOJ should readjudicate the issue on appeal, based on all evidence received since the SSOC issued in April 2009.  If the benefit sought on appeal remains denied, the AOJ should furnish to the appellant and her representative a new SSOC and provide them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action; the IVM file should accompany the case.  

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim has been advanced on the Board's docket and must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



